department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil sec_501 tax_exempt_and_government_entities_division date date legend b date c date d individual e program m business n program p position r program s state dear we have considered your application_for recognition of exemption from federal_income_tax based on the information under sec_501 of the internal_revenue_code code provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of s on b you were previously granted exemption under sec_501 of the code your exemption was revoked for not filing form_990 for three consecutive tax years you requested reinstatement by submitting form_1023 on c your articles of incorporation state you are organized for beneficial charitable educational health mutual improvement prevention of cruelty to animals and social purposes your articles of incorporation further state that you are organized exclusively for charitable purposes as such purposes are defined by sec_501 of the internal_revenue_code code your board_of directors currently has four unrelated members one of which is d who is your founder d is also the sole owner of m a for-profit organization providing similar services as described below your board typically will be composed of volunteers and or future independent contractors known as p also discussed below you will conduct equine therapy services provided by d other trained volunteers and consultants p you state that none of the potential trainers including d have a medical background nor do they possess certifications to conduct equine therapy you provide what is termed as n a form of therapy were the movement of the horse can stimulate the brain cells and nervous system of the participants in addition you state that the relationship formed with the horse builds confidence self esteem and patience you use a program called e - a plan for how to communicate with and ride a horse e was created by d for use by m e is a four part program that is open to the public and can take many months in process you state that the program creates independent thinking and following through with the best decisions possible outline of e cla sec_1 communication with the horse demonstrations on haitering brushing and grooming the horse trainer will provide for mind-body behavior and safety while client just sits on the horse cla sec_2 challenges client to what they learned in cla sec_1 this is mind -body coordination to learn to ride the horse cla sec_3 awareness of safety and survival cla sec_4 this encompasses having the riders go out on rides to previously unknown areas this shows how the clients make good riding decisions through control by staying in a better state of mind to enjoy a pleasurable activity to keep one self-balanced and secure a workbook that you use for e was requested on two separate occasions you stated you will not share the information contained in the workbook with anyone and you stated it is private information- to be helpful- with our process and not presented as ‘educational material’ or instructional reading- before experiencing the project program a curriculum was presented which focused on horse back riding instruction initially your application provided for fees to be charged for clients in your classes the fees were also indicated on your website subsequently you removed the wording of fees from your website to be replaced with suggested donations you have cited your r donation program multiple times and point to this as your explanation for how donations and funding would be put to use for everyone’s benefit r states you become fully functional will improve to better serve your clients you and d will be responsible for the functioning of the property property values will increase and there would be payback of financial support from d as well as future compensation_for d you link to r throughout your web site requesting sponsored funds to help offset costs or outright donations from participants individual clients do not require referrals by physicians any client that requires medical_care is referred back to their physician clients are interviewed by d to determine if he she or the entire family has issues of mental physical emotional spiritual depletion depression or searching issues d will observe body behavior for clues as to what is needed such as issues of confidence trust privacy or a need for a challenge then determine if the client qualifies under your program if it is determined that qualifications have not been met the client will be referred to m to participate in riding lessons the evaluative process to determine if the client qualifies as in need of medical_care is based on a determination by d d is also in the position to refer clients to m based on her opinion you stated it cannot be determined what percentage of clients may be referred to m you also conduct riding clinics for families you state that families experiencing fears lack of mind-body coordination skills lack of social skills and the covering up of inner issues may participate interviews are conducted by d to determine if the family exhibits any of the conditions in the preceding paragraph to participate in the program that is determined by d to be therapeutic if they do not qualify they are referred to m lessons to participate in riding you will train individuals including former clients to become volunteers as trainers to conduct your activities this is the p program and training is done by d any material developed for use in p is meant for private use not public instruction or education outside of p there are no requirements to participate in p such as a college education degrees or certifications initially while training these volunteers will be conducting your activities with experience volunteers may become an advanced p enabling them to work alone with clients including at other therapy sites any work with clients must be approved by d subsequently they will be earning funds from their own clients and or working through m these earnings will be reported to you at a central office thirds to pay for your property expenses horse upkeep and then to themselves they would be responsible fora grant funding based on their percentage of income initially you stated that d will be paid a fee for training p you have subsequently stated that there will no longer be a fee for training administrative fee payable to you they will also share in profits from p will be split into you initially stated you would utilize m to benefit your operations m will be furthering your purpose is a necessary part of what you offer and you and m have been working together citing a joint_venture partnership between you and m as a partnership formed with m you will be sharing the facility horses and equipment you intend for the purpose of m to be supportive of you by donating of the profits to you any self referred or sought after riding students will be accepted by m as a for-profit to help support you by donating a portion of its revenues however you then came back and stated you stand alone - m is an entirely different program that is not functional you have submitted numerous sets of financial data indicating bookkeeping problems over the past few years in sharing revenues and expenses between you d and m you have indicated personal income of d was deposited into your accounts as well as fees and donations for your services and personal as well as organizational_expenses have been paid from that same account those expenses have included improvements made to the facilities and property on which you have been operating including construction of stables clearing of land trees brush etc maintenance and repairs and generally outfitting the location for your everyday use you have stated as of the beginning of this year the bookkeeping has been corrected you initially anticipated funding from membership fees riding fees and p program fees you now expect to be funded primarily by donations or sponsors promoting r for potential donors as encouragement you will split the home expense sec_50 between the personal_use of the home by d and yourself for shared use of the property there are six rooms in the house d resides in three rooms and three rooms will be used by you as office areas the barn and riding areas will be shared with m property improvements will be paid_by you those fees will be applied to a rental agreement between you and d the entire facility is leased to d from an unrelated party d owns the horses to be used as well as all equipment d will continue to own the horses and loan them to you at no charge overseeing the care and usage of the horses will be strictly determined by d initially you had claimed that you pay all of the expenses for the horse’s care and maintenance at year end mwillpay of its profits to you for use of the horses law sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides an applicant must show that it serves a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_98_15 1998_1_cb_718 discusses two situations of a non profit owning a hospital and forming a limited_liability_company llc with a for- profit corporation the non- profit organization then contributes its hospital and all of its other operating_assets to the llc which then operates the hospital the llc will then provide financing for the hospital the second situation is a for- profit hospital that owns and operates a number of hospitals and provides management services to several hospitals it does not own the for- profit hospital forms an llc with a potential non- profit hospital the non- profit hospital contributes all of its operating_assets including its hospital to the for- profit hospital in order to be provided management services and additional funding revproc_2012_9 superseding revproc_90_27 1990_1_cb_514 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record it further states the applicant is responsible for the accuracy of any factual representations contained in the application any oral representation of additional facts or modification of facts as represented or alleged in the application must be reduced to writing over the signature of an officer or director of the taxpayer under a penalties of perjury statement the failure to disclose a material fact or misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the service of a favorable determination_letter or ruling in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this required a great deal of printing services church by mail inc v commissioner t c memo affd 765_f2d_1387 cir church by mail sent out sermons in the court affirmed a tax_court decision numerous mailings a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization ant the for-profit company the organization's business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for- profit company easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_917 109_sct_257 102l ed 2d the claims_court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a non-except commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health related_services to unwed mothers and their children rather the court found that the health- related_services were merely incidental to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of education and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in ku's place the lottery ticket purchasers were sold beverages the initial directors were the two founders and a related individual the initial board was replaced several times until the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not in issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid application of law you have failed to meet the organizational_test as required under sec_1_501_c_3_-1 include several purposes of not purposes including beneficial mutual improvement and social activities exclusive to sec_501 of the code the regulations because your articles of incorporation that are per sec_1_501_c_3_-1 of the regulations an organization will not qualify if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you are operating in conjunction with and are indistinguishable from m a for profit llc you are formed to conduct services in exchange for sponsorships or donations through your training and horse riding programs you have a program in place to train individuals with the goal of having those individuals set out on their own further growing the business of m and the training program of d each of these is more than insubstantial in nature and do not serve c purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals you admittedly comingled funds between personal and organization accounts paying expenses of d and expenses for horses and materials owned by d you allow for referrals of individuals who d deems unqualified for therapy through you to m - d’s for profit business directly increasing m’s business you have established a training program essentially franchising programs d has created establishing future_benefits for d and potentially m once new clients are received is facility that privately owned you have been unable to sec_1_501_c_3_-1 of the regulations provides an applicant must show that it serves a public rather than a private interest you have executed capital improvements on fully substantiate these a improvements you have been unable to substantiate that the owner of the facility will not benefit from your improvements as there is no documentation on what would occur in the event you had to vacate the facility nor is there any documented agreement on the terms of your use of the facility as you have been unable to document the public benefit of the improvements done to this facility you have not proven your assets will not inure to insiders or be used to privately benefit certain individuals you have failed to establish you are not operating in a manner that would substantially benefit d and m thus precluding exemption under sec_1_501_c_3_-1 of the regulations like the organizations in better business bureau easter house kj's fund raisers inc and church by mail you are controlled by an individual d who would receive a substantial private benefit from you through her for profit organization m you operate closely with m if it is determined by d that an individual family would not meet the criteria to be a participant in your activities a referral is made to m your proposed budget for when m will be fully operational indicates that all rental utility equipment supply maintenance and contract labor expenses are to be paid_by you a subsequent response indicates that both will split several areas of expenses - for shared use of property d has substantial control_over your operations and you have been unable to document how your programs will benefit public rather than private purposes a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1 c - d ii of the regulations your organizational structure and manner of operation results in inurement and or private benefits to d and m in the form of payments for services and business referrals you did not show how you prevent the possible inurement and or private benefits to d and m therefore you failed to establish that you are not operated for your founders' private interests as the organizations in_kj's fund raisers inc v commissioner supra and church by mail you are controlled by d and d would receive a substantial private benefit from you as required by revproc_2012_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators multiple requests for information resulted in multiple versions of your activities financials and operational structure varying sets of financial data were provided with income and expenses changing throughout you indicated a close connection with m an llc only to later state m was not operational you have continually changed your sources of income from fees to sponsors to donations it is unclear from your responses what the involvement or relationship is between you d m other trainers outside facilities and owners of the land where you operate you have submitted inconsistent and conflicting information throughout the application process as a result you have not demonstrated that your operations further exempt purposes applicant’s position a percentage of the profits of m will provide funding to you to conduct therapy services provided free to individuals you also referred to and provided law revrul_98_15 when you stated that a limited_liability partnership will be formed with m you have referred to revrul_98_15 to substantiate your position that a joint_venture between you and m would be necessary for you to conduct charitable activities service’s response to applicant’s position you provide services to individuals for suggested donations and sponsorship monies through your close association with m your activities inure to the benefit of d and the payment of expenses by you attributable to both d and m any public benefit is incidental to the inurement bestowed on d either directly or indirectly through m in revrul_98_15 none of the officers directors or key employees of the non-profit organization had any interest in the related for-profit entity you are unlike rr as a key member of your governing body d is a member of your board_of directors an officer and an employee and has a direct interest in the related for profit entity m you have not established that you are not organized and operated for the benefit of private interests conclusion based on the facts and information provided you are not operated exclusively for exempt purposes you fail both the organizational and operational tests you are operated for the private benefit of d an insider further resulting in inurement any charitable purposes for which you may operate are only incidental to this more than insubstantial non-exempt purpose accordingly you do not qualify for exemption under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues we will consider your statement and decide if the information affects types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include s o n o r the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue astatement outlining the law or other authority the organization is relying on and astatement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct representative prepared appeal stating that and the the an attorney certified_public_accountant or an individual enrolled to practice before the if you want internal_revenue_service may represent you during the appeal process representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice before all forms and publications mentioned in this letter can be the irs and power_of_attorney found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs that a declaratory_judgment or decree shall part if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings and agreements enclosure publication
